In the Missouri Court of Appeals
                        Eastern District
                                                   DIVISION ONE

MARJORIE RICHARDSON,             )                                  No. ED107119
                                 )
      Appellant,                 )                                  Appeal from the Labor and
                                 )                                  Industrial Relations Commission
      vs.                        )                                  2029564
                                 )
DIVISION OF EMPLOYMENT SECURITY, )
                                 )
      Respondent.                )                                  Filed: April 16, 2019

           Marjorie Richardson (“Appellant”), acting pro se, appeals the decision of the Labor and

Industrial Relations Commission (“the Commission”) denying her unemployment benefits.

Because Appellant’s appeal so substantially fails to comply with the mandatory requirements of

Missouri Supreme Court Rules 100.02 and 84.04 (2018) 1 that it preserves nothing for our

review, we dismiss the appeal.

                                              I.       DISCUSSION

           Initially, we note Appellant’s appeal fails to comply with Rule 100.02(c). Rule 100.02(c)

requires an appellant seeking review of an administrative agency decision to specify in her notice

of appeal “the decision sought to be reviewed[.]” Rule 100.02(c); Hoenig v. Corrigan Bros.,

Inc., 983 S.W.2d 526, 528 (Mo. App. E.D. 1998); see also Bird v. Missouri Bd. of Architects,

Professional Engineers, Professional Land Surveyors and Landscape Architects, 259 S.W.3d
1
    Unless otherwise indicated, all references to Rules are to Missouri Supreme Court Rules (2018).
516, 520 n.6 (Mo. banc 2008) (Rule 100.02 sets forth the procedural requirements of appeals

taken from an administrative agency). We are “confined to review the decision identified in the

notice of appeal.” See In Interest of: B.P., 547 S.W.3d 785, 788 (Mo. App. W.D. 2018)

(quotations omitted) (similarly holding with respect to Rule 81.04(a), the corresponding rule

governing appeals from a trial court); Powell v. City of Kansas City, 472 S.W.3d 219, 229 (Mo.

App. W.D. 2015) (similarly holding as to a former version of the rule governing appeals from a

trial court). 2

         The notice of appeal filed by Appellant in this case only refers to the Commission’s

August 22, 2018 decision denying her unemployment benefits. Similarly, the Commission’s

decision is the only decision attached to Appellant’s notice of appeal. Accordingly, Appellant

identified the Commission’s decision as the only decision for which review is sought, and our

review on appeal is confined to that decision. See id.; Rule 100.2(c). However, Appellant’s

brief does not discuss Appellant’s proceedings before the Commission and fails to assert a claim

on appeal challenging the Commission’s decision. Instead, Appellant’s brief solely refers to a

separate civil case that she apparently brought against her former employer alleging workplace

discrimination and harassment claims although that purported judgment is not mentioned in her

notice of appeal. In particular, the sections of Appellant’s brief containing the statement of the

case, procedural history, argument, and conclusion, as well as the relief requested by Appellant,

all pertain to this separate civil case. Because Appellant fails to reference or attach a judgment,



2
  Rule 81.04(a), providing the requirements for a notice of appeal when an appeal is taken from a trial court, requires
an appellant to specify “the judgment, decree, or order appealed from[.]” See Rule 81.04(a). Similarly, Rule
100.02(c), providing the requirements for a notice of appeal when an appeal is taken from an administrative agency,
requires an appellant to specify “the decision sought to be reviewed[.]” See Rule 100.02(c). Because the
requirement in Rule 81.04(a) has been interpreted to limit an appellate court’s review solely to the trial court
decision(s) identified in the notice of appeal, we find the same requirement in Rule 100.02(c) would likewise limit
our review to the administrative agency decision(s) identified in the notice of appeal. See Rule 100.02(c); Rule
81.04(a); B.P., 547 S.W.3d at 788; see also Powell, 472 S.W.3d at 229.

                                                          2
decree, or order related to her civil action in her notice of appeal, and because we are confined

only to reviewing the Commission’s decision but Appellant’s brief does not assert a claim on

appeal challenging that decision, Appellant has failed to preserve anything for our review and

her appeal must be dismissed. See B.P., 547 S.W.3d at 788 (similarly finding the appellant’s

claim must be dismissed under Rule 81.04(a) because it related to an order not attached to her

notice of appeal). 3

         Further compelling our decision that dismissal is necessary in this case, we find

Appellant has failed to comply with the mandatory briefing requirements of Rule 84.04. Pro se

appellants are held to the same standards as attorneys with respect to the mandatory appellate

briefing requirements set forth in Rule 84.04. Hamilton v. Archer, 545 S.W.3d 377, 379, 379 n.1

(Mo. App. E.D. 2018) (similarly finding with respect to Missouri Supreme Court Rule 84.04

(2016)); see generally Rule 84.04. “Judicial impartiality, judicial economy, and fairness to all

parties necessitates that we do not grant pro se litigants preferential treatment with regard to their

compliance with those procedural rules.” Hamilton, 545 S.W.3d at 379 (emphasis and

quotations omitted). Although our Court prefers to dispose of a case on the merits whenever

possible, we must dismiss the appeal if the deficiencies in the appellant’s brief are such that no

claims are preserved for appellate review. Id.

         Appellant’s brief fails to comply with Rule 84.04 in multiple respects. Rule 84.04(a)(4)

requires an appellant’s brief to include the points relied on in the appeal. Rule 84.04(a)(4).



3
  Although Missouri courts have been lenient with respect to an appellant’s failure to specify the decision sought to
be reviewed when the lack of specificity does not prejudice the other party, see Powell, 472 S.W.3d at 229 and
Hoenig, 983 S.W.2d at 528, we do not consider leniency warranted under the circumstances of this case. Here, we
find the Division of Employment Security (“Respondent”) would be prejudiced if we were to review Appellant’s
claim arising from her civil case because there is no indication Respondent was a party to this separate action and
none of the filings or court orders related to it have been made a part of our record on appeal. Further, Respondent’s
brief does not discuss Appellant’s civil case, as it focuses solely on the Commission’s decision to deny Appellant
unemployment benefits.

                                                          3
Further, Rule 84.04(d)(2) sets forth the specific requirements for each point relied on. See Rule

84.04(d)(2)(A-C). In this case, Appellant’s brief did not include any points relied on, much less

a point relied on that satisfied the requirements of Rule 84.04(d)(2). As such, Appellant has

wholly failed to comply with Rules 84.04(a)(4) and 84.04(d)(2). See Rule 84.04(a)(4); Rule

84.04(d)(2)(A-C); see also Prock v. Hartville Feed, LLC, 356 S.W.3d 839, 845 (Mo. App. S.D.

2012) (an issue not set forth in a point relied on is not preserved for appellate review).

Additionally, Appellant’s brief fails to comply with Rule 84.04(e), which provides the

requirements for the argument portion of an appellant’s brief. See Rule 84.04(e); see also

Hamilton, 545 S.W.3d at 380; Davis v. Long, 391 S.W.3d 532, 533 (Mo. App. E.D. 2013). We

find Appellant’s argument fails to comply with Rule 84.04(e) in that it, inter alia, fails to

describe whether the alleged errors were preserved and does not advise our Court how the facts

of Appellant’s case and the principles of law interact. See Rule 84.04(e); see also Davis, 391
S.W.3d at 533. Moreover, Appellant’s argument fails to either cite to legal authority or explain

why supporting authority is not available. See Hamilton, 545 S.W.3d at 380.

       In sum, Appellant’s brief so substantially fails to comply with the mandatory briefing

requirements of Rule 84.04 that it preserves nothing for our review. See id. at 379-81 (similarly

finding the appellant’s failure to satisfy the requirements of Rules 84.04(d) and 84.04(e) (2016)

compelled dismissal); Davis, 391 S.W.3d at 532-33 (similarly finding the appellant’s failure to

comply with Rules 84.04(d) and 84.04(e) (2012) required dismissal); Moreland v. Division of

Employment Sec., 273 S.W.3d 39, 41 (Mo. App. W.D. 2008) (similarly finding the appellant’s

failure to comply with former versions of Rules 84.04(a)(4) and 84.04(d) justified dismissal).

For this reason, Appellant’s appeal must be dismissed. See id.




                                                  4
                                   II.     CONCLUSION

       Based on the foregoing, Appellant’s appeal is dismissed.




                                             ROBERT M. CLAYTON III, Judge

Roy L. Richter, P.J., and
Angela T. Quigless, J., concur.




                                               5